                                                                                 JS-6

           1
           2
           3
           4
           5
           6
           7
           8
           9
          10                                    UNITED STATES DISTRICT COURT
          11                                CENTRAL DISTRICT OF CALIFORNIA
          12
          13 MICHAEL LASHON ROBINSON,                             CASE NO. EDCV-17-00323-DSF (SP)
          14                       Plaintiff,                     [PROPOSED] ORDER GRANTING
                                                                  STIPULATION TO DISMISS WITH
          15             vs.                                      PREJUDICE
          16 COUNTY OF RIVERSIDE,
             et al.,
          17
                     Defendants.
          18
          19
          20            GOOD CAUSE APPEARING AND THE PARTIES HAVING
          21 STIPULATED THERETO, IT IS ORDERED, ADJUDGED AND DECREED:
          22            1.         The Complaint, in its entirety and as to each and every claim for relief
          23 and any and all defendants, is dismissed with prejudice.
          24            2.         The settlement is further memorialized in a written settlement
          25 agreement.
          26            3.         The parties shall bear their own costs, expenses and attorneys’ fees
          27 arising out of and/or connected with this matter, including any such fees or expenses

LEWI      28 potentially recoverable under 42 U.S.C. Sec. 1988.
S              4812-7830-4330.1
BRISBOI                           [PROPOSED] ORDER GRANTING STIPULATION TO DISMISS WITH PREJUDICE
S
BISGAAR
           1            4.         This Order is the result of a compromise of disputed claim. It is not to
           2 be considered as an admission of liability and/or responsibility with regard to the
           3 incident, occurrence, casualty or event referenced in the pleadings herein.
           4            5.         The parties agree that the mediator shall retain jurisdiction for the
           5 purpose of enforcement of the terms of the settlement agreement between the
           6 parties.
           7            IT IS SO ORDERED, ADJUDGED AND DECREED.
           8
           9 DATED: August 23, 2019
          10
                                                           By:
          11                                                     Hon. Sheri Pym
                                                                 United States Magistrate Judge
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27

LEWI      28
S              4812-7830-4330.1
                                                                  2
BRISBOI                           [PROPOSED] ORDER GRANTING STIPULATION TO DISMISS WITH PREJUDICE
S
BISGAAR
